DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20190333454).
Regarding claim 1, Lin discloses (Figs. 1-35) an electrophoretic medium comprising a non-polar fluid (section 0050) and including: a first type of particle (W, K, R, G, B, C, M, Y) having a first optical property and a first charge polarity (sections 0051-0053); a second type of particle (W, K, R, G, B, C, M, Y) having a second optical property, and having a second charge polarity with a first charge magnitude (sections 0051-0053), the second particle having a surface coating of polymer that is covalently bound to the particle; a third type of particle (W, K, R, G, B, C, M, Y) having a third optical property, and having the second charge polarity with a second charge magnitude smaller than the first charge magnitude (sections 0051-0053); and a fourth particle (W, K, R, G, B, C, M, Y) having a fourth optical property, and having the second charge polarity with a third charge magnitude larger than the first charge magnitude (sections 0051-0053), wherein the third type of particle and the fourth type of particle both include a layer of polymer complexed to the particle (section 0055).
Regarding claim 3, Lin discloses (Figs. 1-35) the first particle is a light-scattering particle, and the second, third, and fourth particles are light-absorbing (sections 0055, 0101).
Regarding claim 4, Lin discloses (Figs. 1-35) the first particle is white, and the second, third, and fourth particles are selected from cyan, magenta, and yellow (sections 0050, 0055, 0101).
Regarding claim 6, Lin discloses (Figs. 1-35) the first charge polarity is negative and the second charge polarity is positive (sections 0007, 0051-0053, 0069).
Regarding claim 7, Lin discloses (Figs. 1-35) a color electrophoretic display comprising: a light-transmissive electrode (11) at a viewing surface; a backplane including an array of thin film transistors coupled to pixel electrodes (12a); and the electrophoretic medium disposed between the light-transmissive electrode and the backplane (section 0070).
Regarding claim 8, Lin discloses (Figs. 1-35) an electrophoretic medium comprising a non-polar fluid (section 0050) and including: a first type of particle (W, K, R, G, B, C, M, Y) having a first optical property and a first charge polarity; a second type of particle (W, K, R, G, B, C, M, Y) having a second optical property, and having a second charge polarity with a first charge magnitude (sections 0051-0053), the second particle having no surface coating of polymer; a third type of particle (W, K, R, G, B, C, M, Y) having a third optical property, and having the second charge polarity with a second charge magnitude smaller than the first charge magnitude (sections 0051-0053); and a fourth particle (W, K, R, G, B, C, M, Y) having a fourth optical property, and having the second charge polarity with a third charge magnitude larger than the first charge magnitude (sections 0051-0053), wherein the third type of particle and the fourth type of particle both include a layer of polymer complexed to the particle (section 0055).
Regarding claim 10, Lin discloses (Figs. 1-35) the first particle is a light-scattering particle, and the second, third, and fourth particles are light-absorbing (sections 0055, 0101).
Regarding claim 11, Lin discloses (Figs. 1-35) the first particle is white, and the second, third, and fourth particles are selected from cyan, magenta, and yellow (sections 0050, 0055, 0101).
Regarding claim 13, Lin discloses (Figs. 1-35) the first charge polarity is negative and the second charge polarity is positive (sections 0007, 0051-0053, 0069).
Regarding claim 14, Lin discloses (Figs. 1-35) a color electrophoretic display comprising: a light-transmissive electrode (11) at a viewing surface; a backplane including an array of thin film transistors coupled to pixel electrodes (12a); and the electrophoretic medium disposed between the light-transmissive electrode and the backplane (section 0070).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Visani et al. (US 20200348576).
Regarding claim 2, Lin does not necessarily disclose when the electrophoretic medium is disposed between two electrodes separated by 10-50 µm, the first type of particle has a lower electrophoretic mobility when 20V is applied between the two electrodes than when 10V is applied between the electrodes.
Visani discloses (Figs. 1A-12; section 0049) the electrophoretic medium (120) is disposed between two electrodes (110, 130) separated by 10-50 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Visani to obtain an electrophoretic display that can achieve much faster updates for color waveforms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the particular voltage application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular particles and mobilities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Lin does not necessarily disclose when the electrophoretic medium is disposed between two electrodes separated by 10-50 µm, the first type of particle has a lower electrophoretic mobility when 20V is applied between the two electrodes than when 10V is applied between the electrodes.
Visani discloses (Figs. 1A-12; section 0049) the electrophoretic medium (120) is disposed between two electrodes (110, 130) separated by 10-50 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Visani to obtain an electrophoretic display that can achieve much faster updates for color waveforms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the particular voltage application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular particles and mobilities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 5, Lin discloses (Figs. 1-35) the yellow, magenta and cyan pigments exhibit diffuse reflectances at 650, 550 and 450 nm, respectively, when the respective particles are approximately isotropically distributed at 15% by volume (volume particles to volume solution) in a non-polar fluid having a refractive index less than 1.55 to make a solution and the solution is disposed in a layer over a black background (sections 0010, 0050, 0057, 0060, 0238). 
Lin does not necessarily disclose the solution is disposed in a layer of thickness of approximately 1 µm over a black background.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Lin discloses (Figs. 1-35) the yellow, magenta and cyan pigments exhibit diffuse reflectances at 650, 550 and 450 nm, respectively, when the respective particles are approximately isotropically distributed at 15% by volume (volume particles to volume solution) in a non-polar fluid having a refractive index less than 1.55 to make a solution and the solution is disposed in a layer over a black background (sections 0010, 0050, 0057, 0060, 0238). 
Lin does not necessarily disclose the solution is disposed in a layer of thickness of approximately 1 µm over a black background.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu et al. (US 20180210312).
Regarding claim 15, Lin discloses (Figs. 1-35) an electrophoretic medium comprising a non-polar fluid (section 0050) and including: a first type of particle (W, K, R, G, B, C, M, Y) having a first optical property and a first charge polarity (sections 0051-0053); a second type of particle (W, K, R, G, B, C, M, Y) having a second optical property, and having a second charge polarity with a first charge magnitude (sections 0051-0053); a third type of particle (W, K, R, G, B, C, M, Y) having a third optical property, and having the second charge polarity with a second charge magnitude smaller than the first charge magnitude (sections 0051-0053); and a fourth particle (W, K, R, G, B, C, M, Y) having a fourth optical property, and having the second charge polarity with a third charge magnitude larger than the first charge magnitude (sections 0051-0053).
Lin does not necessarily disclose the second particle having greater than 200 mg of a charge control agent (CCA) adsorbed onto the second particle for each gram of second particle in the electrophoretic medium; wherein the third type of particle and the fourth type of particle each have less than 50 mg of a charge control agent (CCA) adsorbed onto the third and fourth particle for each respective gram of third and fourth particles in the electrophoretic medium.
Liu discloses (Fig. 1) the second particle (11-14) having greater than 200 mg of a charge control agent (CCA) adsorbed onto the second particle for each gram of second particle in the electrophoretic medium; wherein the third type of particle (11-14) and the fourth type of particle each have less than 50 mg of a charge control agent (CCA) adsorbed onto the third and fourth particle for each respective gram of third and fourth particles in the electrophoretic medium (sections 0048, 0063, 0066-0070). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Liu to provide good electrophoretic mobility to the particles.
Regarding claim 16, Lin does not necessarily disclose the charge control agent (CCA) comprises a quaternary amine head group and a fatty acid tail.
Liu discloses (Fig. 1) the charge control agent (CCA) comprises a quaternary amine head group and a fatty acid tail (sections 0068-0070). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Liu to provide good electrophoretic mobility to the particles.
Regarding claim 18, Lin discloses (Figs. 1-35) the first particle is a light-scattering particle, and the second, third, and fourth particles are light-absorbing (sections 0055, 0101).
Regarding claim 19, Lin discloses (Figs. 1-35) the first particle is white, and the second, third, and fourth particles are selected from cyan, magenta, and yellow (sections 0050, 0055, 0101).
Regarding claim 20, Lin discloses (Figs. 1-35) a color electrophoretic display comprising: a light-transmissive electrode (11) at a viewing surface; a backplane including an array of thin film transistors coupled to pixel electrodes (12a); and the electrophoretic medium disposed between the light-transmissive electrode and the backplane (section 0070).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Liu in view of Visani.
Regarding claim 17, Lin does not necessarily disclose when the electrophoretic medium is disposed between two electrodes separated by 10-50 µm, the first type of particle has a lower electrophoretic mobility when 20V is applied between the two electrodes than when 10V is applied between the electrodes.
Visani discloses (Figs. 1A-12; section 0049) the electrophoretic medium (120) is disposed between two electrodes (110, 130) separated by 10-50 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Visani to obtain an electrophoretic display that can achieve much faster updates for color waveforms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the particular voltage application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular particles and mobilities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871